DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feng et al. (US Pub. No. 2017/0358267 A1) shows a scanning (gate) drive circuit (Fig. 6 and para. 164), comprising at least one shift register unit circuit (Fig. 1 and para. 59), wherein the shift register unit circuit comprises: an input sub-circuit 1 coupled to a first node A and an input terminal of the shift register unit circuit respectively and configured to set a level at the first node to be an effective level when the input terminal is at an effective level (Figs. 1 and 3a and paras. 96 – 98); at least two transmission sub-circuits 3/4, each of which is coupled to the first node (Figs. 1 and 3a) and one output control node (Output1, for example, Figs. 1 and 3a and para. 59) and configured to set a level at the coupled output control node to be an effective level when the first node is at an effective level (Fig. 4a and para. 132); and at least two output sub-circuits 5/6, each of which is coupled to one output control node (Figs. 1 and 3a), one first clock signal terminal CK and one output terminal of the shift register unit circuit respectively (Figs. 1 and 3a) and configured to conduct the coupled first clock signal terminal to the .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 15 recites a reset control sub-circuit, coupled to the first node and a second node respectively, and configured to set a level at the second node to be an ineffective level when the first node is at an effective level and set a level at the second node to be an effective level when the first node is at an ineffective level: at least two first reset sub-circuits, each of which is coupled to the second node and one of the output terminals, and each of the first reset sub-circuits is configured to set a level at the coupled output terminal to be an ineffective level when the second node is at an effective level: and a second reset sub-circuit coupled to the second node and configured to set the level at each of the output control nodes to be an ineffective level when the second node is at an effective level.
		The prior art of record does not show this configuration, therefore claim 15 is allowable.
		Claim 17 is allowable at least by virtue of its dependence on claim 15.    
		Claim 18 recites similarly allowable subject matter as that of claim 15.
		The prior art of record does not show this configuration, therefore claim 18 is allowable.
		Claim 19 recites similarly allowable subject matter as that of claim 15.

		Claims 20 and 22 – 35 are allowable at least by virtue of their dependence on claim 19.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 2627